Exhibit 10.9 [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. CONFIDENTIAL AAVLife Réf. Inserm Transfert : 12364A10 LICENSE AGREEMENT THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as of July 4, 2014 (the “Effective Date”) by and between Inserm Transfert, a limited company organized under the laws of France, whose registered headquarters are located at 7 rue Watt, 75013 PARIS, France, N° SIRET , co de APE 7219Z, RCS Paris B , represented by its Chairman of the Board of Management, Mrs. Pascale AUGE (“Inserm Transfert”), acting as delegatee of Institut National de la Santé Et de la Recherche Médicale (“Inserm”), French National Institute of Health and Medical Research, a public scientific and technological establishment having its principal offices at 101 rue de Tolbiac, 75654 Paris Cedex 13, France, as part of the activities of lnserm Unit U964 “INSTITUTE OF GENETICS AND MOLECULAR AND CELLULAR BIOLOGY,” directed by Brigitte KIEFFER located at Parc d’Innovation - 1 rue Laurent Fries - 67404 Illkirch Cedex France, and of lnserm Unit U986 “GENOMICS, ENVIRONMENT FACTORS AND BIOTHERAPY OF ENDOCRINE AND NEUROLOGIC DISEASES,” directed by Pierre BOUGNERES and located at Hôpital de Bicêtre - 80 rue du Général Leclerc - 94276 Le Kremlin Bicêtre Cedex France (the “Laboratories”). CNRS, Unistra, Paris XI and Cornell gave power to lnserm Transfert to act in its name and on its behalf for this Agreement. lnserm, CNRS, Unistra, Paris XI and Cornell are collectively referred as “Licensors”, on the one hand, And AAVLife, a French simplified joint stock company (Société par actions simplifiée) registered with the Paris Trade and Companies Registry number No. B , whose registered office is 183/185 avenue de Choisy — 75013 Paris, France, represented by Amber Salzman, Chairman (“Licensee”), on the other hand.
